By the Court,
Dixon, C. J.
Chapter 19 of the General Laws of 1857, is prospective, and not retro-active in its operation. The language, “ which shall have been opened and worked,” plainly points to the future and not the past. It is a well settled rule of construction, that statutes are not to be construed retrospectively, or to have a retro-active effect, unless it shall clearly appear that it was so intended by the legislature, and not even then, if such construction would impair vested or constitutional rights. If this act were capable *424of being so construed, it would, as is suggested by the counsel for the appellant, raise a serious constitutional question. We are satisfied, however, that such was not the intention of the legislature. The road in question riot having been opened and worked for the term of three years after the passage of the act, and before the creation of the obstructions complained of, the circuit court erred in instructing the jury that its provisions were applicable to the case, but should have submitted it to them upon the law as it stood prior to its enactment.
Judgment reversed, and a new trial awarded.